DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 6/10/2020.
Claims 1-15 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 7/10/2020 has been considered by Examiner. 

Claim Objections
Claim 8 is objected to because of the following informalities: the acronym “ReLU” should be defined in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant’s specification discusses the computer storage medium in paragraph 127 of the published specification. However, this paragraph states that “[t]he machine-readable medium may be a machine-readable signal medium.” As such, the machine readable medium is directed towards non-statutory subject matter. 
In order to overcome this rejection, Examiner suggests that Applicant change the claim terms "computer storage medium" to "a non-transitory computer storage medium.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Behnam Neyshabur et al, “Path-SGD: Path-Normalized Optimization in Deep Neural Networks,” Arxiv.org, Cornell University Library, 201 Olin Library, 8 June 2015, XP080795337 (cited in IDS filed on 7/10/2020) (hereinafter “Neyshabur”) in view of Givoni (USPAN 2003/0126517).
Consider claims 1, 10, and 15, Neyshabur discloses a computer-implemented method (see page 2 and page 5, wherein disclosed is said method), a device comprising a processing unit and a memory coupled to the processing unit and comprising instructions stored thereon, the instructions, when executed by the processing unit, causing the device to perform acts (see pages 2 and 5, wherein disclosed are the nodes in the neural network and Examiner submits that it is inherent that said nodes comprise a processing unit and a memory), and a computer program product being stored in a computer storage medium and 40WO 2019/135980PCT/US2018/067779 comprising machine executable instructions which, when executed by a device, causing the device to (see pages 2 and 5, wherein disclosed are the nodes in the neural network and Examiner submits that it is inherent that said nodes comprise a computer program product and machine executable instructions), comprising: 
determining a plurality of base paths running through a plurality of layers of a learning network, each node in the plurality of layers utilizing an activation function with a scaling invariant property to process an input from a node of a previous layer, each base path comprising a single node in each of the plurality of layers (see page 2: feedforward neural network,” “RELU”; see page 5: “vin[i]…e[Wingdings font/0xE0]…vout[j] denotes the paths from any input unit I to any output unit j that includes e); 
for each of the plurality of base paths, updating a combined value of parameters associated with the nodes in the base path (see page 5: the combined value is: 

    PNG
    media_image1.png
    175
    490
    media_image1.png
    Greyscale
)
a parameter associated with a node in each base path being for adjusting the input obtained by the node from a node of a previous layer (the parameter is w); and 
updating values of the parameters associated with the nodes in the plurality of layers in the plurality of base paths based on the updated combined values of the parameters (see page 5: the updated parameter is 
    PNG
    media_image2.png
    113
    469
    media_image2.png
    Greyscale
).
Although Neyshabur discloses processing in the plurality of base paths (see above), Neyshabur does not specifically disclose that the processing is linearly independent from each other.
Givoni teaches that processing is linearly independent from each other (see paragraph 29: a variety of methods may be employed to determine the number of test cases for the process, and may include determination of the number of linearly independent paths through the process (cyclomatic complexity), all possible permutations of code, and paths sufficient to execute each line of code at least once. Other metrics may also be employed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Neyshabur and combine it with the noted teachings of Givoni. The motivation to combine these references is to provide a software testing and validation method that allows for automated test generation, execution, and result correlation in a recreatable and readily adaptable manner (see paragraph 5 of Givoni).

Consider claim 7, Neyshabur discloses that the combined value of the parameters associated with the nodes in each base path comprise a product of the values of the associated parameters (see page 5, the combined value is 
    PNG
    media_image1.png
    175
    490
    media_image1.png
    Greyscale
). 

Consider claim 8, Neyshabur discloses that the activation function comprises at least one of the following: a ReLU function or a piecewise linear function (see pages 2 and 5: RELU function).

Consider claim 9, Neyshabur discloses that the plurality of layers comprise a plurality of fully-connected layers (see pages 2 and 5: fully connected layers).

Allowable Subject Matter
Claims 2-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412